Exhibit 10.56

AMENDMENT NO. 4 TO AMENDED AND RESTATED

SYNDICATED NEW AND USED

VEHICLE FLOORPLAN CREDIT AGREEMENT

This AMENDMENT NO. 4 TO AMENDED AND RESTATED SYNDICATED NEW AND USED VEHICLE
FLOORPLAN CREDIT AGREEMENT (this “Agreement”) dated as of February 12, 2014 is
made by and among SONIC AUTOMOTIVE, INC., a Delaware corporation (the
“Company”), the New Vehicle Borrowers, the Lenders party hereto, BANK OF
AMERICA, N.A., a national banking association organized and existing under the
laws of the United States (“Bank of America”), in its capacity as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), and as New
Vehicle Swing Line Lender and Used Vehicle Swing Line Lender and each of the
Loan Parties (as defined in the Credit Agreement) signatory hereto.

W I T N E S S E T H:

WHEREAS, the Company, certain subsidiaries of the Company party thereto pursuant
to Section 2.19 thereof (each a “New Vehicle Borrower” and together with the
Company, the “Borrowers” and each individually a “Borrower”), Bank of America,
as Administrative Agent, New Vehicle Swing Line Lender and Used Vehicle Swing
Line Lender, Bank of America, as Revolving Administrative Agent (in the capacity
of collateral agent) and the lenders from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) have entered into
that certain Amended and Restated Syndicated New and Used Vehicle Floorplan
Credit Agreement dated as of July 8, 2011, as amended by that certain Amendment
No. 1 thereto dated as of April 19, 2012, that certain Amendment No. 2 thereto
dated as of March 14, 2013, and that certain Amendment No. 3 thereto dated as of
July 31, 2013 (and as hereby amended and as from time to time further amended,
modified, supplemented, restated, or amended and restated, the “Credit
Agreement”; capitalized terms used in this Agreement and not otherwise defined
herein shall have the respective meanings given thereto in the Credit
Agreement), pursuant to which the Lenders have made available to the Company a
new vehicle floorplan revolving credit facility (including a swing line
subfacility) and a used vehicle floorplan revolving credit facility (including a
swing line subfacility); and

WHEREAS, the Company has entered into the Company Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of each New
Vehicle Borrower under the Credit Agreement and the other Loan Documents; and

WHEREAS, each of the other Guarantors has entered into a Subsidiary Guaranty
pursuant to which it has guaranteed the payment and performance of the
obligations of each Borrower under the Credit Agreement and the other Loan
Documents; and

WHEREAS, the Company and the respective Loan Parties that are parties thereto
have entered into the Security Agreement and other Security Instruments,
securing the Obligations under the Credit Agreement and other Loan Documents;
and

WHEREAS, the Company has requested that the Administrative Agent and the Lenders
amend certain provisions of the Credit Agreement as set forth below, and the
Administrative Agent and the Lenders signatory hereto are willing to effect such
amendment on the terms and conditions contained in this Agreement;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:

(a) The definition of “Cost of Acquisition” in Section 1.02 of the Credit
Agreement is amended so that, as amended, that definition shall read as follows:



--------------------------------------------------------------------------------

“Cost of Acquisition” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (i) the value of the Equity Interests of the Company or any
Subsidiary to be transferred in connection with such Acquisition, (ii) the
amount of any cash and fair market value of other property (excluding property
described in clause (i) and the unpaid principal amount of any debt instrument)
given as consideration in connection with such Acquisition, (iii) the amount
(determined by using the face amount or the amount payable at maturity,
whichever is greater) of any Indebtedness incurred, assumed or acquired by the
Company or any Subsidiary in connection with such Acquisition, (iv) all
additional purchase price amounts in the form of earnouts and other contingent
obligations that should be recorded on the financial statements of the Company
and its Subsidiaries in accordance with GAAP in connection with such
Acquisition, (v) all amounts paid in respect of covenants not to compete,
consulting agreements that should be recorded on the financial statements of the
Company and its Subsidiaries in accordance with GAAP, and other affiliated
contracts in connection with such Acquisition, and (vi) the aggregate fair
market value of all other consideration given by the Company or any Subsidiary
in connection with such Acquisition; provided that (x) the Cost of Acquisition
shall not include the purchase price of floored vehicles acquired in connection
with such Acquisition, (y) to the extent such Acquisition (or any other
Acquisition or proposed Acquisition included in the calculation of any threshold
set forth in Section 6.14 or 7.12, including Acquisitions occurring before the
Amendment No. 4 Effectiveness Date) includes the purchase or leasing of any real
property, the consideration attributable to such real property shall be excluded
from the calculation of Cost of Acquisition, and (z) amounts under clause
(iv) above shall be excluded from the calculation of Cost of Acquisition to the
extent that such amounts as of the date of entering into any agreement with
respect to such Acquisition are not reasonably expected to exceed $5,000,000 in
the aggregate (each such determination for each applicable year of earnouts and
other contingent obligations with respect to the applicable Acquisition to be
based on the reasonably expected operations and financial condition of the
Company and its Subsidiaries during the first year after the date of the
applicable Acquisition). For purposes of determining the Cost of Acquisition for
any transaction, the Equity Interests of the Company shall be valued in
accordance with GAAP.

(b) The following new definitions are added to Section 1.02 of the Credit
Agreement, in the appropriate alphabetical order:

“Acquisition Arrangement” has the meaning specified in Section 7.12.

“Amendment No. 4 Effectiveness Date” means February 12, 2014.

“Related Acquisition or Related Proposed Acquisition” means, with respect to any
specified Acquisition (a “Specified Acquisition”), any other Acquisition, or any
proposed Acquisition subject to an Acquisition Arrangement, that in each case
(a) is part of a related series of Acquisitions or proposed Acquisitions that
includes the Specified Acquisition, (b) involves any seller or transferor that
is a seller or transferor (or an Affiliate of a seller or transferor) involved
in the Specified Acquisition and (c) occurs or is reasonably expected to occur
within six (6) months before or after the date of the Specified Acquisition.

(c) Section 7.12 of the Credit Agreement is amended in its entirety, so that, as
amended, that Section shall read as follows:

7.12 Acquisitions. Enter into any agreement, contract, binding commitment or
other arrangement providing for a transaction which would, if consummated,
constitute an Acquisition, or take any action to solicit the tender of
securities or proxies in respect thereof in order to effect any Acquisition,
(each, an “Acquisition Arrangement”) unless (i) the Person to be (or whose
assets are to be) acquired does not oppose such Acquisition and the material
line or lines of business of the Person to be acquired are substantially the
same as one or more line or lines of business conducted by the Company and its
Subsidiaries, or substantially related or incidental thereto, (ii) no Default or
Revolving Default shall have occurred and be continuing either immediately prior
to

 

2



--------------------------------------------------------------------------------

or immediately after giving effect to such Acquisition and, (iii) if the
aggregate Cost of Acquisition of all Acquisitions (including such Acquisition)
occurring in any fiscal year (together with any other Related Acquisition or
Related Proposed Acquisition with respect to such Acquisition – whether or not
occurring or expected to occur in the same fiscal year) is in excess of
$50,000,000 or if the aggregate Cost of Acquisition of all Acquisitions
(including such Acquisition) occurring after the Closing Date is in excess of
$175,000,000, (w) the Required Lenders shall have consented to such Acquisition,
(x) no Default would exist immediately after giving effect to such Acquisitions,
(y) the Company shall have furnished to the Administrative Agent pro forma
historical financial statements as of the end of the most recently completed
fiscal year of the Company and most recent interim fiscal quarter, if
applicable, giving effect to such Acquisition and all other Acquisitions
consummated since such fiscal year end, and (z) the Company and its Subsidiaries
shall be in Pro Forma Compliance after giving effect to such Acquisition, as
evidenced by a Pro Forma Compliance Certificate and a Pro Forma Revolving
Borrowing Base Certificate, in each case delivered simultaneously with such pro
forma historical financial statements, (iv) the Person acquired shall be a
wholly-owned Subsidiary, or be merged into the Company or a wholly-owned
Subsidiary, immediately upon consummation of the Acquisition (or if assets are
being acquired, the acquiror shall be the Company or a wholly-owned Subsidiary),
and (v) after the consummation of such Acquisition, the Company or any
applicable Subsidiary shall have complied with the provisions of Section 6.14.

2. Effectiveness; Conditions Precedent. This Agreement and the amendments to the
Credit Agreement herein provided shall become effective at the time when each of
the following conditions has been satisfied:

(a) the Administrative Agent shall have received counterparts of this Agreement,
duly executed by each Borrower, Bank of America, as Administrative Agent, New
Vehicle Swing Line Lender and Used Vehicle Swing Line Lender, each Guarantor and
Lenders constituting Required Lenders; and

(b) all fees and expenses payable to the Administrative Agent, the Collateral
Agent, the Arranger and the Lenders (including the fees and expenses of counsel
to the Administrative Agent) to the extent invoiced on or prior to the date
hereof shall have been paid in full (without prejudice to final settling of
accounts for such fees and expenses).

3. Consent of the Loan Parties. The Company hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Company Guaranty (including without limitation the continuation
of the Company’s payment and performance obligations thereunder upon and after
the effectiveness of this Agreement and the amendments contemplated hereby) and
the enforceability of the Company Guaranty against the Company in accordance
with its terms. Each Subsidiary Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Subsidiary Guaranty (including without limitation the
continuation of such Subsidiary Guarantor’s payment and performance obligations
thereunder upon and after the effectiveness of this Agreement and the amendments
contemplated hereby) and the enforceability of such Subsidiary Guaranty against
such Subsidiary Guarantor in accordance with its terms. Each Loan Party hereby
consents, acknowledges and agrees to the amendments set forth herein and hereby
confirms and ratifies in all respects each Security Instrument to which such
Loan Party is a party (including without limitation the continuation of the
perfection and priority of each Lien thereunder upon and after the effectiveness
of this Agreement and the amendments contemplated hereby) and the enforceability
of such Security Instrument against such Loan Party in accordance with its
terms.

4. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, each Loan Party represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) The representations and warranties made by each Loan Party in Article V of
the Credit Agreement and in each of the other Loan Documents to which such Loan
Party is a party are true and correct on and as of the date hereof, both before
and after giving effect to this Agreement, in each case

 

3



--------------------------------------------------------------------------------

except to the extent that such representations and warranties expressly relate
to an earlier date in which case they are true and correct as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement will be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement;

(b) The Persons appearing as Subsidiary Guarantors on the signature pages to
this Agreement constitute all Persons who are required to be Subsidiary
Guarantors pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who became Subsidiaries or
were otherwise required to become Subsidiary Guarantors after the Closing Date,
and each of such Persons has become and remains a party to a Subsidiary Guaranty
as a guarantor thereunder;

(c) This Agreement has been duly authorized, executed and delivered by the
Company and each of the other Loan Parties party hereto and constitutes a legal,
valid and binding obligation of each such party, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and

(d) No Default or Event of Default has occurred and is continuing.

5. Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.

6. Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.

7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic delivery (including by .pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.

8. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of North Carolina applicable
to contracts executed and to be performed entirely within such State, and shall
be further subject to the provisions of Section 10.14 of the Credit Agreement.

9. Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

10. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as further
amended, modified, supplemented, restated, or amended and restated from time to
time.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company, each of the other Loan Parties, the Administrative
Agent, the Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

12. Loan Document. This Agreement shall be deemed to be a “Loan Document” under
and as defined in the Credit Agreement, for all purposes.

[Signature pages follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

COMPANY:

SONIC AUTOMOTIVE, INC., as a Borrower

and as a Guarantor

By:  

/s/ HEATH R. BYRD

Name:   Heath R. Byrd Title:  

Executive Vice President and Chief

Financial Officer

NEW VEHICLE BORROWERS and GUARANTORS: ARNGAR, INC. FAA CONCORD H, INC. FAA LAS
VEGAS H, INC. FAA POWAY H, INC. FAA SANTA MONICA V, INC. FAA SERRAMONTE H, INC.
FAA SERRAMONTE, INC. FAA STEVENS CREEK, INC. FAA TORRANCE CPJ, INC. FRANCISCAN
MOTORS, INC. KRAMER MOTORS INCORPORATED SAI SANTA CLARA K, INC. SAI VA HC1, INC.
SANTA CLARA IMPORTED CARS, INC. SONIC-LONE TREE CADILLAC, INC.
SONIC-NEWSOME CHEVROLET WORLD, INC. SONIC-NEWSOME OF FLORENCE, INC.
SONIC-SHOTTENKIRK, INC. SONIC-BUENA PARK H, INC. SONIC-CALABASAS A, INC.
SONIC-CAPITOL CADILLAC, INC. SONIC-CAPITOL IMPORTS, INC. SONIC-HARBOR CITY H,
INC. SONIC-PLYMOUTH CADILLAC, INC. STEVENS CREEK CADILLAC, INC. WINDWARD, INC.
By:  

/s/ HEATH R. BYRD

Name:   Heath R. Byrd Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

SAI BROKEN ARROW C, LLC

SAI CHAMBLEE V, LLC (f/k/a Sonic Automotive 5260 Peachtree Industrial Blvd.,
LLC)

SAI COLUMBUS MOTORS, LLC

SAI COLUMBUS VWK, LLC

SAI FORT MYERS H, LLC

SAI IRONDALE IMPORTS, LLC

SAI MONTGOMERY BCH, LLC

SAI MONTGOMERY CH, LLC

SAI NASHVILLE CSH, LLC

SAI NASHVILLE H, LLC

SAI NASHVILLE MOTORS, LLC

SAI OKLAHOMA CITY H, LLC

SAI ORLANDO CS, LLC

SAI RIVERSIDE C, LLC

SAI ROCKVILLE IMPORTS, LLC

SAI TYSONS CORNER H, LLC (f/k/a Sonic Tysons Corner H, Inc.)

SAI TYSONS CORNER I, LLC (f/k/a Sonic Tysons Corner Infiniti, Inc.)

SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC

SONIC-LAS VEGAS C WEST, LLC

SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC

SONIC-VOLVO LV, LLC

By:  

/s/ HEATH R. BYRD

Name:   Heath R. Byrd Title:   Vice President and Treasurer

 

2



--------------------------------------------------------------------------------

NEW VEHICLE BORROWERS and GUARANTORS: PHILPOTT MOTORS, LTD. SONIC-CADILLAC D,
L.P. SONIC-HOUSTON V, L.P. SONIC-LUTE RILEY, L.P. SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE-3401 N. MAIN, TX, L.P. SONIC HOUSTON JLR, LP SONIC HOUSTON LR,
L.P. SONIC MOMENTUM JVP, L.P. SONIC MOMENTUM VWA, L.P. By:  
SONIC OF TEXAS, INC., as Sole General Partner   By:  

/s/ HEATH R. BYRD

  Name:   Heath R. Byrd   Title:   Vice President and Treasurer SONIC – LS
CHEVROLET, L.P. By:   SONIC – LS, LLC, as Sole General Partner   By:  

/s/ HEATH R. BYRD

  Name:   Heath R. Byrd   Title:   Vice President and Treasurer

 

3



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and as Revolving Administrative
Agent (in its capacity as collateral agent for the Secured Parties under the
Loan Documents) By:  

/s/ ANNE M. ZESCHKE

Name:   Anne M. Zeschke Title:   Vice President

 

4



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender, New Vehicle Swing Line Lender and
Used Vehicle Swing Line Lender By:  

/s/ M. PATRICIA KAY

Name:   M. Patricia Kay Title:   Senior Vice President

 

5



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ ADAM SIGMAN

Name:   Adam Sigman Title:   Vice President

 

6



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ KRIS MILLER

Name:   Kris Miller Title:   Vice President

 

7



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer and as a Lender By:  

/s/ JEFFREY E. BULLARD

Name:   Jeffrey E. Bullard Title:   Senior Vice President

 

8



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ DAVID M. GARBARZ

Name:   David M. Garbarz Title:   Senior Vice President

 

9



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Lender By:  

/s/ GEORGE TOWN

Name:   George Town Title:   Vice President

 

10



--------------------------------------------------------------------------------

MERCEDES-BENZ FINANCIAL SERVICES USA LLC

(f/k/a DCFS USA LLC), as a Lender

By:  

/s/ MICHELLE NOWAK

Name:   Michelle Nowak Title:   Credit Director, National Accounts

 

11